Third District Court of Appeal
                               State of Florida

                     Opinion filed September 15, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1573
                      Lower Tribunal No. F91-5033E
                          ________________


                              Kelvin Bryant,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Marisa
Tinkler Mendez, Judge.

      Carlos J. Martinez, Public Defender, and James A. Odell, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Richard L. Polin, Assistant
Attorney General, for appellee.


Before EMAS, LINDSEY, and MILLER, JJ.

     PER CURIAM.
     Affirmed. See Adams v. State, 949 So. 2d 1125 (Fla. 3d DCA 2007);

Rogers v. State, 296 So. 3d 500 (Fla. 1st DCA 2020); Morgan v. State, 293

So. 3d 1081 (Fla. 2d DCA 2020).




                                   2